Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-21-2006

Lane v. Local 2-286
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4066




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Lane v. Local 2-286" (2006). 2006 Decisions. Paper 1557.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1557


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      NO. 05-4066
                                   ________________

                                 GWENDOLYN LANE,

                                            Appellant

                                             v.

                                 LOCAL UNION 2-286
                        ____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 04-cv-01763)
                      District Judge: Honorable Gene E. K. Pratter
                    _______________________________________


                        Submitted Under Third Circuit LAR 34.1(a)
                                  FEBRUARY 8, 2006

              Before:    ROTH, RENDELL AND AMBRO, Circuit Judges.

                                (Filed February 21, 2006)


                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

      Gwendolyn Lane appeals from an order of the United States District Court for the

Eastern District of Pennsylvania, dismissing her complaint pursuant to Fed. R. Civ. P.
12(b)(6) for failure to state a claim upon which relief may be granted. We will affirm the

Court’s judgment.

       We note that Lane complains in her brief that the District Court “failed to take my

complaint serious [sic].” On the contrary, we find that the District Court generously

construed Lane’s complaint and thoroughly addressed any issue it conceivably raised.

The Court properly dismissed the complaint for the reasons it stated in its memorandum

of July 19, 2005: Lane’s complaint was untimely, as it was not filed within the 6-month

statute of limitations; see DelCostello v. Int’l Brotherhood of Teamsters, 462 U.S. 151,

169, 172 (1983); her suit was barred by her failure to file a grievance with the Union

within five days of her termination as required by the Collective Bargaining Agreement;

and any discrimination claims that were arguably raised by the complaint were barred by

her failure to file a complaint with the Equal Employment Opportunity Commission or

the Pennsylvania Human Relations Commission.

       For the reasons stated by the District Court, we will affirm.




                                             2